Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/988,943 filed on 08/10/2020. The application has provisional 62/884,912, filed 08/09/2019.
	
	
Restriction/Election
Applicant’s election without traverse of Group I, Claims 1 – 20 in the reply filed on 05/13/2022 is acknowledged. Claims 21 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II (Product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022

Claim Objections
Claim 19 is objected to because of the following informalities: The claim says “comprises an actively removing thermal energy” but should read “comprises actively removing thermal energy”.  Appropriate correction is required.

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1 – 5 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US2021/0370401) as evidenced by Hooper (“Melt pool temperature and cooling rates in laser powder bed fusion”, NPL, 2018).
 
Regarding claims 1 and 20, Li teaches a 3D printing method for producing a 3D printout [title] which includes the steps of;
Laser-scanning metal powder continuously in a layer-by-layer manner into a preset shape and at the time of laser-scanning, transporting a protective gas into the selective laser melting equipment to form a protective gas environment for laser-scanning [0031, Fig 1] (meeting the claimed limitations injecting a first gas into a build chamber, depositing a first layer of metal-containing powder over a build platform, and melting a first-layer of metal-containing powder). 
Closing the first valve of the first gas inlet and opening a second valve for a second gas inlet comprising a treatment gas. Feeding a treatment gas into the selective laser melting equipment and laser-scanning a local area of the printout so that the treatment gas reacts with the surface of the local area to form a hardened layer [0032] (meeting the claimed limitation of injecting a second gas into a build chamber over the surface of the part, selectively heating a portion of the surface of the part, and wherein the portion of the part is chemically altered to form a coating)
Li further teaches that the selected laser melting equipment comprises a gas outlet pipeline [0029] and states that step 1 and step 2 can be performed alternately [0033], meeting the claimed limitation of injecting more of the first gas into the build chamber while venting (gas outlet pipeline) the second gas. 

While Li does not explicitly state that cooling of the metal powder layer takes place after melting, rapid cooling of the newly formed powder layer takes place immediately after the laser is removed from the local area, as evidenced by Li [Abstract], cooling takes place extremely rapidly (1-40 K/µs) as thermal radiation [pg 549, section 2.1]. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that some amount of cooling would take place in the melted powder layer via thermal radiation, meeting the claimed limitation of claim 1 and claim 20.

Regarding claim 2, Li teaches the invention as applied above in claim 1. Li teaches a specific example in which the hardened layer (interpreted as the coating on a surface of the part) is interposed between build layers (meeting the claimed limitation) [Fig 2B, 0036].

Regarding claim 3, Li teaches the invention as applied above in claim 1. Li teaches a specific example in which the hardened layer (interpreted as the coating on a surface of the part) is present on the top and bottom surface of the 3D printout (meeting the claimed limitation of the coating is an exterior surface) [Fig 2B, 0034].

Regarding claim 4, Li teaches the invention as applied above in claim 1. Li shows that the selective laser melting equipment comprises only one laser source [0027, Fig 1], meeting the claimed limitation of the second laser device being the first laser device. 

Regarding claim 5, Li teaches the invention as applied above in claim 1. Li teaches that the protective gas is inert (interpreted as the first gas) and the treatment gas (interpreted as the second gas) is reactive with the surface to form a hardened layer [0032], meeting the claimed limitation of claim 5.  


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401), as applied to claim 1 above, and further in view of Ackelid (US2017/0341141)

Regarding claims 6 – 7, Li teaches the invention as applied above in claim 1. Li teaches that the protective gas can be argon and the treatment gas can be ammonia [0032]. Li does not explicitly teach that the metal powder can comprise titanium. 

Ackelid teaches a method of forming a three-dimensional article through successive fusion of metal powder layers [Abstract]. Ackelid teaches that during the method steps of forming the three-dimensional article, a supplementary gas is provided inside the build chamber [0016]. The supplementary gas can be varying gases including ammonia or nitrogen [0021] and reacts with the three-dimensional article during the fusing of a second layer with a first layer [0016]. Ackelid further teaches that the three-dimensional part made from metal powder can be Ti-6Al-4V, meeting the claimed limitation metal-containing powder comprises titanium of claim 6 and comprises Ti-6Al-4V of claim 7 [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the additive manufacturing nitridation method of Li and used a Ti-6Al-4V alloy metal powder as taught by Ackelid. Given that Li and Ackelid are directed to additive manufacturing with chemical reactions of metal powders, a person of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of Li and Ackelid to achieve the predictable result of performing the method of Li with Ti-6Al-4V metal powder. 
Furthermore, given that Li is directed to forming a hardened layer by nitridation, there is reasonable expectation to a person of ordinary skill in the art that the combination of the Li in view of Ackelid, that is, using a Ti-6Al-4V metal powder in the nitridation method of Li, would result in a hardened layer (interpreted as the coating) comprising TiN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))	
	

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401), as applied to claim 1 above, and further in view of Jarvis (US2017/0022111)
 
Regarding claim 8, Li teaches the invention as applied above in claim 1. Li does not explicitly teach forming a hatch pattern on the surface prior to injecting the second gas into the build chamber. 
Jarvis teaches a method of forming a ceramic or metal matrix composite article [Abstract] by providing a preform [0012] wherein the preform can be for produced by 3D printing, followed by placing the preform in a chamber, introducing a reactive gas, and applying heat for the gas to react with the surface of the preform and form a ceramic [0013 – 0015]. Jarvis shows an example in which a hatch pattern is formed on the surface of the perform in order to form a partially transformed surface that is a ceramic-metal composite, giving the benefit of having properties of both the ceramic and metal components [0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li and formed a hatch pattern on the surface of the printout prior to injecting the reactive gas, as taught by Jarvis. As disclosed in Jarvis, forming such a pattern can help form a partially transformed surface that is a ceramic-metal composite, giving the benefit of having properties of both the ceramic and metal components [0070]. Furthermore, given that Li and Jarvis are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in forming a hatch pattern on the surface of the printout.  
Regarding claim 11, Li teaches the invention as applied above in claim 1. Li does not explicitly teach performing second melting during selective heating of the portion of the surface.
Jarvis teaches a method of forming a ceramic or metal matrix composite article [Abstract] by providing a preform [0012] wherein the preform can be for produced by 3D printing, followed by placing the preform in a chamber, introducing a reactive gas, and applying heat for the gas to react with the surface of the preform and form a ceramic [0013 – 0015]. Jarvis further teaches that during the heating in the chamber to create the metal-gas reaction, the chamber is heated to a temperature above the melting point of the metal in order to increase the kinetics of the reaction between the metal and gas [0067]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li and ensured that the step of laser-scanning a local area of the printout resulted in melting of the surface of the printout, as taught by Jarvis. As disclosed in Jarvis, melting of the metal reacting the with gaseous atmosphere results in increased kinetics of the reaction, thereby decreasing the time required to complete the process. Furthermore, given that Li and Jarvis are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in melting of the printout surface during the local-scanning.  


Claims 9 – 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401), as applied to claim 1 above, and further in view of Kass (US2020/0361035).

Regarding claims 9 – 10, Li teaches the invention as applied above in claim 1. Li does not explicitly teach introducing the reactive gas in a laminar flow directly over the surface of printout.
Kass teaches a method of performing additive manufacturing comprising the steps of introducing metal powder, introducing a first gas, performing laser melting, introducing a second powder layer, and again performing laser melting [0007 – 0012]. Kass teaches that the first and second process gas can be introduced into the process chamber to produce a laminar gas flow above the powder layer in close proximity to said layer [0025], meeting the claimed limitation of claims 9 and 10. Kass teaches that doing so allows for increase speed in changing the process gas being used [0025]. Kass shows the injection of the process gas into the apparatus with a process nozzle [Fig 1, labeled 20] wherein the process nozzle is disposed over the surface of the powder layer [Fig 7A], meeting the claimed limitation of claim 12.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li of introducing an inert gas flowed by a reactive gas and controlled the flow such that is was a laminar gas flow above the powder layer in close proximity, as taught by Kass. As disclosed in Kass, the use of a laminar gas improves the time to switch process gasses and using the gas in very close proximity above the powder layer allows for an increased speed in changing the process gas being used between steps. Given that Li and Kass are directed to laser melting additive manufacturing and rotating process gas usage, a person of ordinary skill in the art would have a reasonable expectation of success in modifying Li with the teachings of Kass to produce predictable results. 

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401) in view of Kass (US2020/0361035), as applied to claim 12 above, in further view of Schilling (US2022/0009001), as evidenced by Thermodynamics for Engineers (“Nozzle and Diffuser”, NPL)

Regarding claim 13, Li in view of Kass teaches the invention as applied above in claim 12. Li teaches that the gas supply device has an inlet and outlet [0029] but does not explicitly teach a diffuser, flow straightener, or nozzle. 
Schilling teaches a flow device for additive manufacturing [title]. Schilling teaches that the flow device [Fig 2] contains a perforated plate that increases pressure upstream in the flow device [0108] (interpreted as the nozzle), a flow conditioning unit which comprises guide fins to reduce large-scale vortices [0118, 0120] (interpreted as the flow straightener), a gas supply line (interpreted as the gas inlet) [0110], and a transition section that increases the cross-sectional area of the flow device and thereby causes the flow velocity of the gas to decrease (interpreted as the diffuser) [0110]
Given that the perforated plate causes an upstream pressure increase and the transition section causes a decrease in flow velocity, they are interpreted to meet the broadest reasonable interpretation of “nozzle outlet” and diffuser, respectively, as evidenced by Thermodynamics of Engineers, which discusses that nozzles cause increasing velocity with decreasing pressure and diffusers cause decreasing velocity with increasing pressure [page 1, Thermodynamics of Engineer].
Schilling teaches that this flow device increases laminarization of the flow [0121] and is an improved flow device for layer-wise selective solidification with particular efficiency for removing impurities when they arise from selective solidification [0007]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view Kass and used the flow device of Schilling to improve the flow properties of the injected gases and to improve the efficiency of impurity removal during the local-scanning process, as discussed by Schilling. Given that Li in view of Kass, and Schilling are directed to selective laser melting/sintering (i.e. same field of endeavor), a person of ordinary skill in the art would have a reasonable expectation of success of modifying the gas supply device of Li with the teaches of Schilling, to achieve predictable results. 

Regarding claims 14 – 16, Li in view of Kass and Schilling teaches the invention as applied above in claim 13. Schilling shows in Figure 2 that the flow conditioning unit is between the perforated plate (interpreted as the nozzle outlet) and the transition section (interpreted as the diffuser), meeting claim 15 [Fig 2.]. Schilling also shows that transition section (interpreted as the diffuser) is between the gas supply line and the flow conditioning unit (interpreted as the flow straightener), meeting the claimed limitation of claim 16.  Given that Schilling discloses that the flow conditioning unit helps to reduce large-scale vortices [0120] and improves the laminarization of the gas stream before it enters through the process chamber (i.e. by passing through the perforated plate), the perforated plate is interpreted to comprises a laminar gas flow, meeting the broadest reasonable interpretation of a laminar flow nozzle in claim 14. 

Regarding claim 17, Li in view of Kass and Schilling teaches the invention as applied above in claim 16. Schilling teaches that the perforated plates comprises has gas inlet openings which create upstream pressure by generating flow resistance [0108, 0109, labeled 132 in Fig 2.] and teaches that a second subsection [labeled 52 in Fig 2] can be empty space [0121]. That is, the perforated plate (which is interpreted as the nozzle outlet) has a smaller cross-sectional area of gas flow than the second subsection (which is interpreted as the second cross-section of gas flow between the flow straightener and nozzle outlet), meeting the claimed limitation [Fig 2]. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401) in view of Kass (US2020/0361035) and Schilling (US2022/0009001), as applied to claim 13 above, in further view of McMurtry (US2016/0136731)

Regarding claim 18, Li in view of Kass and Schilling teaches the invention as applied above in claim 13. Li in view of Kass and Schilling does not explicitly teach that the gas supply device can be mounted to a rake of the additive manufacturing system.
McMurtry teaches an additive manufacturing apparatus that produces components by consolidation of deposited material using a high energy beam and a flow device for generating a gas flow across the working area [Abstract]. McMurtry teaches providing a gas flow device that comprises a moveable gas inlet and gas outlet [0007, 0008]. McMurtry states that a moveable gas flow device can allow for changing the direction in which hatch lines are progressed and can be moved along with the scan such that the gas inlet/outlet can be located closer to the impact point of the beam on the material [0008]. The gas flow device can be provided as a single moveable unit [0010]. McMurtry teaches that the single moveable unit can be fixed with a wiper to spread powder across the powder bed [0084, Fig 11a], meeting the broadest reasonable interpretation of claimed limitation of the gas flow device being mounted on a rake
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Kass and Schilling and modified it such that the gas supply device was moveable and mounted with a rake, as taught by McMurtry. As discussed in McMurtry, the use of a moveable gas supply device can allow for changing the direction in which hatch lines are progressed and can be moved along with the scan such that the gas inlet/outlet can be located closer to the impact point of the beam on the material. Give that Li as modified and McMurtry are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in achieving predictable results. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US2021/0370401) as evidenced by Hooper (“Melt pool temperature and cooling rates in laser powder bed fusion”, NPL, 2018), as applied to claim 1 above, and further in view of Buller (US2015/0367448)

Regarding claim 19, Li teaches the invention as applied above in claim 1. Li as evidenced by Hooper teaches that cooling would take following melting of the powder layer. However, Li does not teach that the powder layer is actively cooled by removing thermal energy. 

Buller teaches methods and apparatuses for three-dimensional printing of articles [abstract] including via selective laser melting [0052] using metal printing material [0010]. Buller further teaches that the system comprises a heat sink that can transfer energy (i.e. thermal energy) away from at least a portion of the powder layer [0248] via the powder bed [0251]. Buller teaches that including a heat sink and removing thermal energy via the powder bed can result in flat temperature gradients during cooling and help relieve thermal stresses on the solidifying part [0399]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li and included a heat sink to actively remove thermal energy from the powder bed and at least a portion of the solidifying powder layer as taught by Buller. As disclosed in Buller, the inclusion of a heat sink can produce flat temperature gradient which help relieve thermal stress on the solidifying part. Given that Li and Buller are directed to three-dimensional printing of metal parts via selective laser melting, a person of ordinary skill in the art would have a reasonable expectation of success. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0341142 – Fusing one or more meal layer by electron beam while subjecting the layer to reactive gas
US2012/0223059 – Feeding controlled amounts of reactive gas into a laser additive manufacturing device
US2008/0131479 – Forming nitride layers on device by introducing nitrogen in additive manufacturing method
US 5,182,170 – Reacting surface of additively manufactured article with surrounding atmosphere including titanium with nitrogen from applicants
WO2015/112723 – Conditioning the surfaces of one or more additively manufacturing articles by exposing to a conditioning unit including a gas source 
CN107737932 – Laser additive manufacturing of titanium/titanium by injecting gas during manufacturing of nonreinforced areas and injecting nitrogen gas during manufacturing of reinforced areas.
CN112404455 – Repairing titanium surface by laser additive manufacturing and nitridation
WO2021/232298** (this document is not available as prior art but is included here because of its relevance) – alternating between inert and reactive gas in a laser additive manufacturing to produce a composite article. The gas nozzles including a diffuser plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        9/7/2022